DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               G.L., the father,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D19-3485

                          [February 24, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2017-0293 DP.

   Albert W. Guffanti of Albert W. Guffanti, P. A., Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Thomasina F. Moore and Samantha Costas Valley of the Florida
Statewide Guardian ad Litem Office, Tallahassee, for appellee Guardian ad
Litem.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.